07/29/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: OP 20-0272


                                        OP 20-0272


 RINDO R. SIRONI, M.D. and ST. JAMES
 HEALTHCARE                                                              JUL 2 8 2020
                                                                       Bowen GreenwOod
                                                                                      Court
                                                                     Clerk of Supreme
                                                                        State of Montana
        Petitioners,

      v.
                                                                     ORDER
 MONTANA SECOND JUDICIAL DISTRICT
 COURT,SILVER BOW COUNTY,
 HONORABLE KURT KRUEGER,Presiding
 Judge,

        Respondents.


       Petitioners Rindo R. Sironi and St. James Healthcare seek a writ of supervisory
control over the Second Judicial District Court in Butte-Silver Bow County Cause No.
DV-16-262, Lori L. Hamner v. St. James Healthcare, Rindo R. Sironi, MD., and James
Bradley, CRNA.
       This controversy arises out of a medical malpractice claim and application of
§ 27-2-205, MCA, enacted April 29, 2015, as part of the Montana Health and Economic
Livelihood Partnership Act (Act) which shortened the limitations period for medical
malpractice actions from three years to two years. On April 8, 2020, the District Court
denied Petitioners' Motion to Dismiss for Insufficient Service ofProcess and Expiration of
Statute of Limitations. Petitioners assert the District Court's order raises issues of
statewide importance regarding the appropriate timeline for accomplishing service of
process on defendants in medical malpractice cases in which the alleged injury occurred or
was discovered prior to April 29, 2015. Petitioners assert that because of the.due process
concerns surrounding the time in which a defendant may be served with a lawsuit, the
normal appeal process is inadequate to address this issue. Petitioners assert the question is
purely legal and will clarify when medical malpractice defendants in Montana may
appropriately be served with lawsuits for injuries occurring or discovered prior to April 29,
2015.
        Plaintiff Lori Hamner responds that, in the over five years since the enactment of
the Act, this case is likely the only case involving this issue and that Petitioners have only
identified one other case where this issue may arise such that Petitioners have failed to
show the necessary urgency required for supervisory control. Plaintiff further asserts this
case is going through normal litigation just like any other and will not negatively impact
Petitioners' due process rights to a shorter service of process rule because Petitioners do
not possess any right in having a shorter service of process rule govern this medical
malpractice claim. See Cosgriffe v. Cosgriffe, 262 Mont. 175, 181, 864 P.2d 776, 780
(1993).
        Supervisory control is an extraordinary remedy that may be invoked when the case
involves purely legal questions and urgent or emergency factors make the normal appeal
process inadequate. M. R. App. P. 14(3). The case must meet one of three additional
criteria: (a) the other court is proceeding under a mistake of law and is causing a gross
injustice;(b) constitutional issues of state-wide importance are involved; or (c) the other
court has granted or denied a motion for substitution of a judge in a criminal case.
M.R. App. P. 14(3)(a)-(c). Consistent with Rule 14(3), it is the Court's practice to refrain
from exercising supervisory control when the petitioner has an adequate reme0 of appeal.
E.g., Buckles v. Seventh Judicial Dist. Court, No. OP 16-0517, 386 Mont. 393, 386 P.3d
545 (table) (Oct. 18, 2016); Lichte v. Mont. Eighteenth Judicial Dist. Court, No. OP
16-0482, 385 Mont. 540, 382 P.3d 868 (table)(Aug. 24, 2016). "[A] writ of supervisory
control is not to be used as a means to circumvent the appeal proce'ss. Only in the most
extenuating circumstances will such a writ be granted." State ex rel. Ward v. Schmall, 190
Mont. 1, 617 P.2d 140 (1980).
        Here, we agree with Plaintiff. Petitioners have failed to show the criteria required
under M. R. App. P. 14(3) to support supervisory control. Petitioners are able to seek
review of the ruling with which they take issue on appeal and Petitioners have failed to
show why relief, if any, obtained via appeal would be inadequate.

                                              2
         We have determined that Petitioners have failed to demonstrate that the normal
appeal process is inadequate in this instance and have offered no compelling argument as
to why this Court should assume supervisory control in this matter.
         IT IS THEREFORE ORDERED that Petitioners' Petition for a Writ of Supervisory
Control is DENIED.
         The Clerk is directed to send a copy of this Order to all counsel of record in Silver
Bow County Cause No. DV 16-262, and to the Hon. Kurt Krueger, presiding District Court
Judge.
         DATED this   zr day of July, 2020.

                                                                 Chief Justice




                                                                     Justices




                                               3